PER CURIAM.
We reverse and remand with directions that this case be reinstated in the trial court. Because both parties seek to waive any rights they have under the arbitration provisions of their insurance contract we need not resolve the issue as to the binding effect of the arbitration provisions which have been upheld by the second district in Arnica Mutual Insur. Co. v. Roe, 515 So. 2d 1370 (Fla. 2d DCA 1987), and disapproved by the third district in Berger v. Fireman’s Fund Insur. Co., 515 So.2d 997 (Fla. 3d DCA), rev. dismissed, 519 So.2d 987 (Fla.1987).
DOWNEY, ANSTEAD and WALDEN, JJ., concur.